           Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DAVID E.,

                                             Plaintiff,
                                                                                      5:20-CV-466
                  v.                                                                      (DJS)

ANDREW SAUL, Comm’r of Soc. Sec.,

                                             Defendant.


APPEARANCES:                                                    OF COUNSEL:

LEGAL AID SOCIETY                                               ELIZABETH V. LOMBARDI, ESQ.
OF MID-NEW YORK, INC.
Attorney for Plaintiff
221 South Warren Street
Suite 310
Syracuse, NY 13202

U.S. SOCIAL SECURITY ADMIN.                                     LISA SMOLLER, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                                        DECISION and ORDER 1

         Currently before the Court, in this Social Security action filed by Plaintiff David

E. against the Commissioner of Social Security, are Plaintiff’s Motion for Judgment on



1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 3 & General Order 18.


                                                        -1-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 2 of 11




the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 11 &

12.

       For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

is granted and Defendant’s Motion is denied. The Commissioner’s decision denying

Plaintiff disability benefits is reversed and the matter is remanded for further proceedings.

                           I. RELEVANT BACKGROUND

                                 A. Factual Background

       Plaintiff was born on December 28, 1968, making him 48 years old on the date he

applied for disability, and 50 years old at the date of the ALJ’s decision. Dkt. No. 10,

Admin. Tr. (“Tr.”), p. 83. Plaintiff reported completing high school. Tr. at p. 56. He has

past work as an auto mechanic and palletizer. Tr. at pp. 56-60. Plaintiff alleged disability

due to bipolar, panic disorder, anxiety, OCD, and explosive disorder. Tr. at p. 256.

                                 B. Procedural History

       Plaintiff applied for Disability Insurance Benefits and Supplemental Security

Income on February 6, 2017, alleging an onset date of August 13, 2012. Tr. at pp. 82 &

85. His application was denied. Tr. at p. 83. Plaintiff requested a hearing, and a hearing

was held on January 15, 2019 before Administrative Law Judge (“ALJ”) Michael D.

Burrichter at which Plaintiff was accompanied by a representative and testified. Tr. at

pp. 49-81. The ALJ issued a determination on February 6, 2019, finding Plaintiff was not

disabled since the date of his application. Tr. at pp. 15-37. Plaintiff requested review of

the ALJ’s determination, and the Appeals Council denied the request for review on March



                                            -2-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 3 of 11




16, 2020. Tr. at pp. 1-6. Plaintiff filed his Complaint in this action on April 23, 2020.

Dkt. No. 1.

                                C. The ALJ’s Decision

      In his decision, the ALJ made a number of findings of fact and conclusions of law.

First, the ALJ found that Plaintiff met the insured status requirements of the Social

Security Act through December 31, 2017. Tr. at p. 20. The ALJ next found that Plaintiff

had not engaged in substantial gainful activity since August 13, 2012, the alleged onset

date. Id. Next, the ALJ found that Plaintiff had the following severe impairments:

bilateral carpal tunnel syndrome and neuropathy of right upper extremity, obesity,

depression, bipolar, anxiety, panic disorder, obsessive compulsive disorder (OCD),

intermittent explosive disorder, borderline personality disorder, post-traumatic stress

disorder (PTSD), and polysubstance use. Id. Fourth, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that meets or medically equals one of

the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Tr. at p.

22. Fifth, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to

perform medium work, except

      he can lift and carry up to 50 pounds occasionally and lift or carry up to 25
      pounds frequently; stand and/or walk for six hours out of an eight-hour
      workday; and sit for six hours out of an eight-hour workday. The claimant
      can occasionally climb ladders, ropes and scaffolds. The claimant can
      occasionally work at unprotected heights or with moving mechanical parts.
      The claimant can occasionally reach overhead and frequently reach in all
      other directions with the right upper extremity. The claimant can frequently
      handle, finger and feel bilaterally. The claimant is able to understand,
      remember, and carry out simple, routine and repetitive tasks in a work
      environment with no fast-paced production requirements involving only
      simple work-related decisions, and with only occasional judgment and

                                          -3-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 4 of 11




       work place changes. The claimant can occasionally respond to and have
       interaction with supervisors and coworkers, and never with the general
       public.

Tr. at p. 24. Next, the ALJ found that Plaintiff was capable of performing past relevant

work as a palletizer as it is generally performed. Tr. at p. 30. The ALJ also made the

alternative finding that considering Plaintiff’s age, education, work experience, and

residual functional capacity, there are other jobs that exist in significant numbers in the

national economy that he can perform. Tr. at p. 31. Finally, the ALJ concluded that

Plaintiff has not been under a disability from August 13, 2012 through the date of his

decision. Tr. at p. 32.

                  D. The Parties’ Briefings on Their Cross-Motions

       In his Motion for Judgment on the Pleadings, Plaintiff contends that the ALJ erred

by (1) improperly weighing the opinion of Dr. Woznicki, Plaintiff’s treating physician;

(2) improperly cherry picking from the opinion of Dr. Noia, the psychiatric consultative

examiner; and (3) finding that Plaintiff’s testimony was inconsistent with the evidence in

the record. Dkt. No. 11, Pl.’s Mem. of Law. In response, Defendant contends that the

ALJ properly evaluated the evidence in the record and that his determination was

supported by substantial evidence. Dkt. No. 12, Def.’s Mem. of Law.

                          II. RELEVANT LEGAL STANDARD

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).             Rather, the Commissioner’s

                                           -4-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 5 of 11




determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d

Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied correct

legal principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to have

her disability determination made according to the correct legal principles.”); accord

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615 F.2d 23, 27 (2d

Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a mere

scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). Where evidence is deemed susceptible to more than one rational interpretation,

the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford

the Commissioner’s determination considerable deference, and may not substitute “its

                                            -5-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 6 of 11




own judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review.” Valente v. Sec’y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984).

                          B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520 & 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work activities.
       If the claimant suffers such an impairment, the third inquiry is whether,
       based solely on medical evidence, the claimant has an impairment which is
       listed in Appendix 1 of the regulations. If the claimant has such an
       impairment, the [Commissioner] will consider him disabled without
       considering vocational factors such as age, education, and work experience;
       the [Commissioner] presumes that a claimant who is afflicted with a
       “listed” impairment is unable to perform substantial gainful activity.
       Assuming the claimant does not have a listed impairment, the fourth inquiry
       is whether, despite the claimant’s severe impairment, he has the residual
       functional capacity to perform his past work. Finally, if the claimant is
       unable to perform his past work, the [Commissioner] then determines
       whether there is other work which the claimant could perform. Under the
       cases previously discussed, the claimant bears the burden of the proof as to
       the first four steps, while the [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can




                                             -6-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 7 of 11




be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

                 A. The ALJ’s Weighing of Dr. Woznicki’s Opinion

       Plaintiff first contends that the ALJ failed to properly weigh the opinion of

Plaintiff’s treating physician, Dr. Woznicki.

       The Second Circuit has long recognized the “treating physician rule” set forth in

20 C.F.R. §§ 416.927(c) & 404.1527(c). “[T]he opinion of a claimant’s treating physician

as to the nature and severity of the impairment is given ‘controlling weight’ so long as it

is ‘well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the case record.” Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128

(2d Cir. 2008) & 20 C.FR. § 404.1527(c)(2)) (internal quotation marks omitted).

However, “the opinion of the treating physician is not afforded controlling weight where

. . . the treating physician issued opinions that are not consistent with other substantial

evidence in the record, such as the opinions of other medical experts.” Halloran v.

Barnhart, 362 F.3.d 28, 32 (2d Cir. 2004). In deciding how much weight to afford the

opinion of a treating physician, the ALJ must “‘explicitly consider, inter alia: (1) the

frequency, length, nature, and extent of treatment; (2) the amount of medical evidence

supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and, (4) whether the physician is a specialist.’” Greek v. Colvin, 802 F.3d at

375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)).

                                           -7-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 8 of 11




       Where the ALJ’s reasoning and adherence to the regulation is clear, and it is

obvious that the “substance of the treating physician rule was not traversed,” no “slavish

recitation of each and every factor” of 20 C.F.R. §§ 416.927 & 404.1527(c) is required.

Atwater v. Astrue, 512 Fed Appx. 67, 70 (2d Cir. 2013) (citing Halloran v. Barnhart, 362

F.3d at 31-32).

       In Estrella v. Berryhill, the Second Circuit more recently addressed an ALJ’s

failure to “explicitly” apply the regulatory factors set out in Burgess when assigning

weight to a treating physician’s opinion. 925 F.3d 90 (2d Cir. 2019). In Estrella, the

Court explained that such a failure is a procedural error and remand is appropriate “[i]f

‘the Commissioner has not [otherwise] provided ‘good reasons’ [for its weight

assignment][.]’” 925 F.3d at 96 (alteration in original) (quoting Halloran v. Barnhart,

362 F.3d at 32). The Court further clarified that “[i]f, however, ‘a searching review of

the record’ assures us ‘that the substance of the treating physician rule was not traversed,’

we will affirm.” Id. (quoting Halloran v. Barnhart, 362 F.3d at 32). The Court also noted

the question of “whether ‘a searching review of the record . . . assure[s us] . . . that the

substance of the . . . rule was not traversed’” is “whether the record otherwise provides

‘good reasons’ for assigning ‘little weight’ to [the treating psychiatrist’s] opinion.” Id.

       The Second Circuit recently reiterated its Estrella findings in Ferraro v. Saul,

finding that the ALJ did not explicitly consider the frequency, length, nature, and extent

of treatment that the claimant had with his treating physicians, did not otherwise provide

“good reasons” for assigning reduced weight to the opinions of those physicians, and a



                                            -8-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 9 of 11




searching review of the record did not assure the Court that the substance of the treating

physician rule was not traversed. 806 Fed. Appx. 13, 15-16 (2d Cir. 2020).

       Here, the ALJ gave Dr. Woznicki’s opinion partial weight, noting that

       Dr. Woz[]nicki is a treating source and their opinion of marked limitations
       in adaptation and moderate limitations in social functioning, understanding,
       and remembering, and concentration, persistence, or pace are consistent
       with treatment notes and reported activities of daily living. However, the
       extreme limitations or the marked and extreme limitations in areas other
       than adaptation are not supported by the previously discussed evidence,
       which shows the claimant continued to do tattoo work, cared for numerous
       pets and a girlfriend, regularly attended appointments, improved with
       conservative treatment, does all the chores at home including
       cleaning/laundry/meal preparation, drives, goes to the store once a week at
       night to avoid people, and uses the Internet for Facebook.

Tr. at p. 29. The ALJ considered some of the factors, then, noting that Dr. Woznicki is a

treating physician, and briefly assessing the consistency of the opinion with treatment

notes and Plaintiff’s activities of daily living. However, as in Ferraro, the ALJ only

acknowledged that Dr. Woznicki had a treating relationship with Plaintiff; the Second

Circuit explained there that “merely acknowledging the existence of treatment

relationships is not the same as explicitly considering ‘the frequency, length, nature, and

extent of treatment.’” Ferraro v. Saul, 806 Fed. Appx. at 15. In Ferraro, the Court noted

this was “particularly true where, as here, the relationships involved dozens of

appointments over nearly two years, and the doctors worked continuously with the patient

to develop and monitor the success of various treatment plans.” Id. This same concern

is present here: Dr. Woznicki saw Plaintiff weekly or bi-weekly from September of 2012

through the date of the opinion, which was signed in April and May of 2017. Tr. at pp.

407-412; see also generally Tr. at pp. 361-383, 626-850.

                                           -9-
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 10 of 11




       The Court does not find that the ALJ’s brief discussion of Plaintiff’s activities of

daily living constitutes sufficiently “good reasons” for assigning reduced weight to the

opinion, and a searching review of the record does not assure the Court that the substance

of the treating physician rule was not traversed. This is particularly so in light of the fact

that “[w]here mental health treatment is at issue, the treating physician rule takes on added

importance.” Bodden v. Colvin, 2015 WL 8757129, at *9 (S.D.N.Y. Dec. 14, 2015). As

such, this matter must be remanded for a further analysis of Dr. Woznicki’s opinion.

                         B. Plaintiff’s Remaining Contentions

       Plaintiff also contends that the ALJ improperly cherry picked the opinion of Dr.

Noia. In particular, Plaintiff contends that it was improper for the ALJ to find Plaintiff

was less limited in social functioning than Dr. Noia opined, based on his activities of daily

living and social activities. Pl.’s Mem. of Law at p. 15; see Tr. at pp. 28 & 388. These

issues – Plaintiff’s social functioning and the implications of his activities of daily living

– are the same with which Plaintiff takes issue in the ALJ’s analysis of his treating

physician’s opinion. Because this case is being remanded and these items may be

dependent upon the ALJ’s treatment of the treating physician opinion on remand, the

Court declines to reach this issue. Similarly, the Court declines to make a determination

regarding Plaintiff’s argument that the ALJ has substituted his interpretation for

competent medical opinion because he afforded little or partial weight to all of the

opinions of record, Pl.’s Mem. of Law at pp. 15-16, because any finding on this argument

will vary depending on the weight given to Dr. Woznicki’s opinion on remand.



                                            - 10 -
        Case 5:20-cv-00466-DJS Document 13 Filed 04/16/21 Page 11 of 11




       Finally, Plaintiff contends that the ALJ erred by finding that Plaintiff’s testimony

was inconsistent with the evidence in the record. Pl.’s Mem. of Law at pp. 16-19.

Plaintiff contends that the ALJ did not properly articulate how he evaluated Plaintiff’s

symptoms and credibility, improperly relying on Plaintiff’s activities of daily living and

failing to consider the credibility factors provided for in the regulations. Again, because

any analysis on this issue may vary depending upon the ALJ’s evaluation of the opinion

evidence on remand, the Court does not reach this argument.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 11)

is GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

12) is DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

REVERSED and REMANDED to the Commissioner, pursuant to 42 U.S.C. § 405(g),

for further proceedings consistent with the above; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action.

Dated: April 16, 2021
       Albany, New York




                                           - 11 -
